HUTCHESON, Circuit Judge
(dissenting).
I cannot at all agree with the majority that the government is right in the position it takes that because the order in question recites that “The Office of Defense Transportation has requested this commission to take action in the matter”, the venue of this suit lies in Washington, where Mr. Eastman, the director of Defense Transportation, resides. Indeed, but for the agreement of the majority with the position of the government that the order in question must be deemed as made upon the petition of a party, I should have said that this position was not only untenable but fanciful in the extreme. The fact of that agreement has shaken a little my conviction that merely to state the position is to refute it, but it has not at all changed my view that it is demonstrably unsound. The words “upon the petition of any party” as used in the venue statute1 are words of legal art, their meaning made luminous by legal history. With deference to my brothers, I think it clear that it does the greatest violence to that meaning to say that this order entered without the filing of a petition or the entry of an appearance by any party, as those words are used in law, was an order entered “upon the petition of any party”.
I fully recognize the power of congress to fix the venue of suits against the commission as it will. I know that the statute must be construed as it has been written without regard to consequences. I, therefore, put aside, except as it is an aid to construction, the specter of the sweeping deprivation of the local venue privilege o-f litigant with the concentration of all venue in Washington that will follow, if an informal verbal suggestion to, or request of, the commission by any government official will fix the venue there, to go at once to the legal meaning of the statutory words.
Perhaps no two legal procedural words have had a more definite, a more consistent use and meaning than the complementary words “party” and “petition” here used. Bovier defines “petition” as an instrument of writing or printing containing ra prayer from the person presenting it, called the petitioner, to the body or person to whom it is presented for the redress of some wrong or the grant of some favor which the latter has the right to give. In 48 Corpus Juris 1052, after defining “petition” generally, it is said: “In law its meaning is in no wise different, it being a formal application in writing made to a court requesting judicial action of some character. It is a term used in judicial proceedings to describe an application in writing.”
In Words and Phrases, Permanent Ed., Vol. 32, pages 471-478, many quotations from opinions appear, all to the same effect, accompanied by a long list of various kinds of petitions. The diligence of the plaintiff has made available quotations from many illustrative cases dealing with the legal meaning of the word “petition”.2 If, therefore, in the venue statute invoked, *522the word “petition” stood alone, I should have no doubt that the order in question here was not initiated on petition, but it does not stand alone. It is coupled with the use of the word “party”, and the two together present a picture which cannot be mistaken of a suitor appearing in a cause by written complaint and seeking redress as a party therein. It will be noted that the legal word “party”, rather than the general word “person” is here used. Of “parties”, Bouvier says [Bouvier’s Law Diet., Rawles Third Revision, pages 2461, 2464] : “The person who seeks a remedy in chancery by suit, commonly called the plaintiff, or complainant, and the person against whom the remedy is sought, usually denominated the defendant, or respondent, are the parties to a suit in equity.” While at law: “There are two necessary parties to an action, viz., the person who seeks to establish a right in himself, commonly called the plaintiff, and the person upon whom he seeks to impose a corresponding duty or liability, commonly called the defendant.” Words and Phrases, Perm.Ed., Vol. 31, pages 239 to 273, inch, contains a long list of illustrative quotations from cases dealing with the term “party in practice”. Among these cases are Allied Drug Prod*523ucts Co. v. Seale, Tex.Com.App., 49 S.W. 2d 704, 705, holding “The word ‘party,’ when used in connection with a suit, as being ‘one by or against whom a suit is brought; the party stated in the writ on the record’ ”; and Burns v. Baldwin-Doherty Co., 132 Me. 331, 170 A. 511, and The Adah, 2 Cir., 258 F. 377, both declaring that parties are all persons having right to control proceedings, to make defense, to adduce and cross-examine witnesses, and appeal from decision, if appeal lies. In State v. Tri-State Telephone Co., 146 Minn. 247, 178 N.W. 603, it was held that inviting a city in which a telephone company maintained an exchange to attend a hearing in a rate proceeding did not make it a party permitting it to file objections to the rates in effect and to participate in the proceedings before the commission. An amicus curiae is not a party to a proceeding. Jones v. Cashin, 133 Miss. 585, 98 So. 98. “The term ‘parties’ includes all persons who are directly interested in the subject-matter in issue, who have a right to make a defense, control the proceedings, or appeal from the judgment. Strangers to the suit are persons who do> not possess these rights”. Burrell v. United States, 9 Cir., 147 F. 44, 46.
39 American Jurisprudence, at page 851 declares: “The term ‘parties’ is a technical word which has a precise meaning in legal parlance. It designates the opposing litigants in a judicial proceeding- — the persons seeking to establish a right and those upon whom it is sought to impose a corresponding duty or liability; it includes all the persons by whom or against whom a suit, either at law or in equity is brought. * * * Although in its broader respects the term ‘parties’ includes all who are directly interested in the subject matter of suit or some part thereof or who have a right to make defense, control the proceedings, examine and cross-examine witnesses, and appeal from the judgment rendered, it is ordinarily used to designate only those who are named as such in the record and are properly served with process or enter their appearance. When a statute speaks of a party it refers to a party to the record, a plaintiff or a defendant, and generally those who are not named as such in the record are not properly regarded as parties and may not avail themselves of rights given to parties. * * *”
In 47 Corpus Juris, at page 14 et seq. it is said: “With reference to judicial proceedings, the word ‘party’ is generally used as meaning one of two opposing litigants. * * * The words ‘party’ and ‘parties’ when used with reference to suits or actions, are technical words of precise meaning unless it is apparent that they are used in a more popular sense. * * * The term ‘parties’ means the person whose name is expressly mentioned in the record as plaintiff or defendant, and refers only to those who are parties named in the record. One who is not named is not a party, although he may be interested.”
«* * * A persoll named in the record as a party is not in fact a party to the action unless he has been duly brought in by legal process, or has voluntarily appeared and submitted himself to the jurisdiction. ❖ * * The phrase ‘a party to the proceeding’ in its ordinary legal meaning embraces such persons as are parties in a legal sense, and who have been made or become such in some mode prescribed by law, so that they are bound by the proceedings.”
The Rules of Practice of the Interstate Commerce Commission make it clear that the word “petition” as the statute uses it means a written application. The Commission prescribes rules of practice to govern all proceedings before it and these rules do not make any provision for the institution of any proceedings or the issue of any order on oral request. They affirmatively require all petitions to be in writing. Commission Rule 5, effective under the revision of September 14, 1942, provides: “Definitions as used in those rules — (d) The term ‘pleading’ means a complaint, answer, reply, application, protest, motion (other than motion orally made at hearing or argument), petition, etc.”
Rules 15, 16, 17, 24 and 26 all provide for written complaints, pleadings, etc. Those in effect for a number of years prior to the September 15th revision were substantially the same. But this is not all. The Interstate Commerce Act itself shows, conclusively that the word “petition” means a written instrument, and the word “party” a litigant of record. At the time of the passage of the venue act in question here, the word “petition” appeared in the Interstate Commerce Act in six different sections or subsections, four dealing with proceedings before the commission and making clear beyond question what is meant by the words “petition of any party” in *524the venue j.ct,3 and two with a petition in court.4
Finally, when the prime purpose of the venue statute to give local venue, first to the complaining party of record in the proceeding before the commission, and, second, if there is no such formal party, to the complaining party in the suit in court, is considered, it is quite clear that if the view of the majority prevails, the whole purpose of the statute to confer local venue in the interest of justice and for the convenience of parties litigant5 will be defeated.
Because I think it is clear beyond question that the order in this case was not made “upon the petition of any party,” and the venue in this case is in this district where the plaintiff has either its office or its principal operating office,6 I do not find it necessary to consider plaintiff’s alternative claim that the orders of January 27, and February 9, 1943, rejecting its petitions for special permits give jurisdiction here. Believing that this court has jurisdiction, and should exercise it, I respectfully dissent from the dismissal of plaintiff’s petition.

 28 U.S.O.A. “§ 43. Venue of suits relating to orders of Interstate Commerce Commission. The venue of any suit brought to enforce, suspend, or sot aside, in whole or in part, any order of the Interstate Commerce Commission shall be in the judicial district wherein is the residence of the party or any of the parties upon whose petition the order was made, except that where the order does not relate to transportation or is not made upon the petition of any party the venue shall bo in the district where the matter complained of in the petition before the commission arises, and except that where the order does not relate either to transportation or to a matter so complained of before the commission the matter covered by the order shall be deemed to arise in the district where one of the petitioners in court has either its principal office or its principal operating office. * * * ”


 “A written application for authority to settle such controversies is a petition within the meaning of General Order XXVIII [11 U.S.O.A. following section 53], regardless of whether it be designated ‘petition’ or ‘application.’ ” In re L. M. Axle Co., 6 Cir., 3 F.2d 581, 582.
“The Board held that the telegram itself was not a petition, and in this respect the Board was clearly correct.” Stebbins’ Estate v. Helvering, 74 App.D.C. 21, 121 F.2d 892, 893.
“The principal distinction between motions and petitions lies in the fact that motions may sometimes, if not always, be made orally, while a petition is always in writing.” Gibbs v. Ewing, 94 Fla. 236, 251, 113 So. 730, 735.
“A petition is a formal written request, made to some official or body having authority to grant it.” State v. School Dist. No. 2, 140 Kan. 171, 34 P.2d 102, 104.
“The basis of the ruling was that a petition is but a formal written request or prayer for a certain thing to be done, and that he who signs it must do so volun*522tarily; otherwise, he cannot be in the attitude of making a request.” Berning v. Berning, 255 Ky. 699, 75 S.W.2d 355, 356. Also Davis v. Henderson, 127 Ky. 13, 104 S.W. 1009, 1010.
“A ‘petition’ is defined to be a written document which the plaintiff addresses to a competent judge, setting forth the cause of the action which he intends to bring against the defendant, and praying to be permitted to cite that defendant before him in order that he may be ordered to do or to give a certain thing.” State v. American Sugar Refining Co., 138 La. 1005, 71 So. 137, 140.
“The word ‘petition’, as used in judicial proceedings, and uniformly, as we believe, in the revised statutes, is used to describe an application in writing, in contradistinction to a motion, which may be viva voce.” Bergen v. Jones, 45 Mass. 371, 376, 4 Metc. 371, 376.
“Webster’s Dictionary gives six distinct definitions of the word ‘petition’. The fourth definition, which is the one applicable here, is: ‘Law. A written application to a court requesting its action upon some matter therein laid before it, cither interlocutory to a pending action, by way of a special proceeding, or as instituting a new action. Distinguished from a motion, which may be oral.’ ” State v. Schult, Mo.App., 143 S.W.2d 486, 492.
“A petition in the most general acceptation of the word means a formal request, written or printed, and signed by one or many, to be submitted to a person in authority, or to an administrative, a judicial, or a legislative body for the bestowal ■of some benefit or privilege, the concession or restoration of a right, the redress of a grievance, the establishment of a status, or the exercise of any power within the purview of the person or body to which it is submitted. In law its meaning is in no wise different, in that it is a formal application in writing, made by the signers thereto to a court requesting judicial action concerning some matters therein set forth.” State v. Imhoff, 291 Mo. 603, 238 S.W. 122, 124.
“A petition, in common phrase, is a request in writing; and in legal language, describes an application to a court in writing, in contradistinction to a motion, which may be made viva voce.” Shaft v. Phœnix Mutual Life Ins. Co., 67 N.T. 544, 547, 23 Am.Rep. 138.
“A ‘petition’ is ‘a formal written request addressed to an official having power to grant it.’ Webster. To ‘petition’ requires signatures; but the Constitution makes no requirements on the part of the electors other than tot state what is desired and to sign the statement.” Shumacher v. Byrne, 61 N.D. 220, 237 N.W. 741, 745.
“The word ‘petition,’ as used in a statute, is generally understood to mean a written application, addressed .to a court or judge, praying for the exercise of some judicial power, or to a public officer, requesting the performance of some duty enjoined upon him by law or the exercise of some discretion with which he is vested.” Lawrey v. Sterling, 41 Or. 518, 525, 69 P. 460, 463.
“A ‘petition’ in common phrase is a request in writing; and in legal language describes an application to a court in writing, in contradistinction to a ‘motion,’ which may be made viva voce.” Fenstermacher v. State, 19 Or. 504, 25 P. 142, 143.
“The word ‘petition,’ as used in this statute, means a formal written request addressed to an official or organized body having power to grant it, in other words, the completed document containing the petitioners’ request or demand, the names of the signers thereto, their residences, dates of signing, and the verification of the one who circulated the same.” State v. Wendt, 225 Wis. 10, 273 N.W. 72, 74.


 49 U.S.O.A. § 12(4) “The testimony of any witness may be taken, at the instance of a party, in any proceeding or investigation pending [depending] before the commission, by deposition, at any time after a cause or proceeding is at issue on petition and answer.”
49 U.S.O.A. § 13(1): “Any person, firm, corporation, company, or association, or any mercantile, agricultural, or manufacturing society, or other organization, or any body politic or municipal organization, or any common carrier complaining of anything done or omitted to be done by any common carrier subject to the provisions of this chapter in contravention of the provisions thereof, may apply to said commission by petition, which shall briefly state the facts; whereupon a statement of the complaint thus made shall be forwarded by the commission to such common carrier, who «hall be called upon to satisfy the complaint, or to answer the same in writing, within a reasonable time, to be specified by the commission.”
49 U.S.O.A. § 13(2); “And the said commission shall have the same powers and authority to proceed with any inquiry instituted on its motion as though" it had been appealed to by complaint or petition under any of the provisions of this chapter, * * *.”
49 U.S.O.A. § 13(3): “Whenever in any investigation under the provisions of this chapter, or in any investigation instituted upon petition of the carrier concerned * * *(Emphasis supplied.)


 49 U.S.O.A. § 16(2): “If a carrier does not comply with an order for the payment of money * * *, the complainant * * * may file * * * a petition setting forth briefly the causes for which he claims damages, and the order of the commission in the premises.”
49 U.S.O.A. § 16(3) (f): “A petition for the enforcement of an order of the commission for the payment of money shall be filed in the district court or the State court within one year from the date of the order, and not after.” (Emphasis supplied.)


 Vicksburg S. & P. R. Oo. v. Anderson, 256 U.S. 408, 41 S.Ct. 524, 65 L.Ed. 1020; Kansas City Southern v. United States, 282 U.S. 760, 51 S.Ct. 304, 75 L.Ed. 684.


 Alaska Steamship Co. v. United States, D.C., 259 F. 713; Isbrandtsen-Moller Co. v. United States, D.C., 14 F. Supp. 407.